303 F.3d 570
FLEETWOOD ENTERPRISES, INC.; Fleetwood Homes of Mississippi, Inc.; Georgia-Pacific Corporation, Plaintiffs-Appellees,v.William P. GASKAMP, Jr., individually, and as next friends for William P. Gaskamp, III, Derek S. Gaskamp and Brooke A. Gaskamp, Minors; Shannon Gaskamp, individually, and as next friends for William P. Gaskamp, III, Derek S. Gaskamp and Brooke A. Gaskamp, Minors, Defendants-Appellants.
No. 01-20334.
United States Court of Appeals, Fifth Circuit.
August 21, 2002.

Lionel Mark Schooler, Jackson Walker, Houston, TX, Micahel S. Simpson, Jackson Walker, Austin, TX, for Fleetwood Enterprises, Inc. and Fleetwood Homes of Mississippi, Inc.
Stuart Victor Kusin, Randall W. Wilson, Susman Godfrey, Houston, TX, for Georgia Pacific Corp.
David James Sacks, Kathleen H. Boll, Sacks & Associates, Cletus P. Ernster, III, Taylor, David & Ernster, Houston, TX, for Defendants-Appellants.
Appeal from the United States District Court for the Southern District of Texas; Lynn N. Hughes, Judge.

ON PETITION FOR REHEARING AND REHEARING EN BANC

(Opinion Jan. 24, 2002, 5th Cir., 280 F.3d 1069)
Before JOLLY, SMITH and BENAVIDES, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is DENIED and no member of this panel nor judge in regular active service on the court having requested that the court be polled on Rehearing En Banc, (Fed. R.App. P. and 5th Cir. R. 35) the Petition for Rehearing En Banc is also DENIED. Nevertheless, we supplement our previous opinion in this case, 280 F.3d 1069 (5th Cir.2002), to note that on remand the district court may consider whether a stay of the nonarbitrable claims is appropriate under § 3 of the Federal Arbitration Act.